DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 48-52, 54-58, 60-63 and 65-80 are allowed.
The invention is directed to a network security device to monitor data flows within the device comprising of a flow table to store, in a number of flow table records, statistics associated with a number of data flows; a flow type table to store, in a number of flow type table records, information that indicates whether to store statistics in the flow table for each of a number of types of data flows and store the statistics associated with the data flow in the flow table when the information in the flow type table indicates that statistics for the determined type of the data flow are to be stored in the flow table. Each of the independent claims 48, 66, 72 and 75 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 48, A method for wireless communication performed at a first access point (AP), comprising: determining that the first AP is an owner of a first multi-device transmission opportunity (mTXOP) of a wireless channel based on the first AP winning a contention-based procedure for the first mTXOP, the contention-based procedure occurring during one of a plurality of contention windows of the wireless channel, the plurality of contention windows synchronized among neighboring wireless local area network (WLAN) devices that share the wireless channel; determining, during a first portion of the first mTXOP, an allocation of subordinate transmission opportunities (sub-TXOPs) within a second portion of the first mTXOP, wherein the allocation of sub-TXOPs include at least a first sub-TXOP allocated for the first AP and a second sub-TXOP allocated for a second AP; and communicating the allocation to at least the second AP via the wireless channel.
	Regarding claim 66, A first apparatus for wireless communications, comprising: at least one processor, a memory comprising instructions executable by the at least one processor to cause the first apparatus to: determine that the first apparatus is an owner of a first multi-device transmission opportunity (mTXOP) of a wireless channel based on the first apparatus winning a contention-based procedure for the first mTXOP, the contention-based procedure occurring during one of a plurality of contention windows of the wireless channel, the plurality of contention windows synchronized among neighboring wireless local area network (WLAN) devices that share the wireless channel; and AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 6Filing Date: Feb 13, 2020determine, during a first portion of the first mTXOP, an allocation of subordinate transmission opportunities (sub-TXOPs) within a second portion of the first mTXOP, wherein the allocation of sub-TXOPs include at least a first sub- TXOP allocated for the first apparatus and a second sub-TXOP allocated for a second apparatus; and an interface coupled with the at least one processor and configured to: output the allocation for transmission to at least the second apparatus via the wireless channel.
based on the first apparatus winning a contention-based procedure for the first mTXOP, the contention-based procedure occurring during one of a plurality of contention windows of the wireless channel, the plurality of contention windows synchronized among neighboring wireless local area network (WLAN) devices that share the wireless channel; and an interface coupled with the at least one processor and configured to: obtain, during a first portion of the first mTXOP, an allocation of a subordinate transmission opportunity (sub-TXOP) within a second portion of the first mTXOP, the sub-TXOP allocated by the first apparatus for use by the second apparatus; and output communications for transmission to at least one station (STA) during the sub-TXOP. 
Regarding claim 75, A first apparatus, comprising: at least one a memory comprising instructions executable by the at least one processor to cause the first apparatus to generate communications for transmission via a wireless channel; and an interface coupled with the at least one processor and configured to: obtain, from a first access point (AP) during a first portion of a first multi-device transmission opportunity (mTXOP) of the wireless channel, an allocation of a first subordinate transmission opportunity (sub-TXOP) within a second portion of the first mTXOP, the first AP being an owner of the mTXOP based on winning a contention-based procedure for the first mTXOP, the contention-based procedure occurring during one of a plurality of contention windows of the wireless channel, the plurality of contention windows synchronized among neighboring wireless local area network (WLAN) devices that share the wireless channel; and output the communications for transmission to the first AP during the first sub-TXOP.
	Therefore, the independent claims 48, 66, 72 and 75 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Yerramalli et al. (US 2019/0014481 A1) discloses a method of wireless communication which may include identifying, at a UE, wireless resources within a shared radio frequency spectrum band that are configured for unscheduled uplink transmissions within a self-contained transmission opportunity, determining that at least a portion of the identified wireless resources is available for an unscheduled uplink transmission, and transmitting the unscheduled uplink transmission during the self-contained transmission opportunity based at least in part on the determining.
Claims 49-52, 54-58, 60-63, 65 and 67-71, 78 and 73-74, 79 and 76-77, 80 are allowed since they depend on claims 48, 66, 72 and 75 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        1/27/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473